                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                     LONDON

    UNITED STATES OF AMERICA,                 )
                                              )
         Plaintiff,                           )       No. 6:19-CR-23-REW-HAI
                                              )
    v.                                        )
                                              )                ORDER
    WYATT DALTON, and                         )
    CAITLYN EVANS,                            )
                                              )
         Defendants.                          )
                                              )
                                      *** *** *** ***

         After conducting proceedings under Rule 11, see DE 42 & 46 (Minute Entries),

Judge Atkins recommended that the undersigned accept Defendants Dalton and Evans’s

guilty pleas and adjudge Defendants guilty of the lone Indictment count. See DE 43 (Dalton

Recommendation); DE 47 (Evans Recommendation); see also DE 45 & 49 (Plea

Agreements). Judge Atkins expressly informed Defendants of their right to object to these

recommendations and to secure de novo review from the undersigned. See DE 43 at 2–3;

DE 47 at 2–3. The established, 3-day objection deadlines have passed, and no party has

objected.1

         The Court is not required to “review . . . a magistrate’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.”

Thomas v. Arn, 106 S. Ct. 466, 472 (1985); see also United States v. Walters, 638 F.2d



1
  Dalton responded to DE 43, affirmatively stating that he does not object to guilty plea
acceptance (as recommended in DE 43 ¶¶ 1–5) but noting that “he reserves the right to
appeal his sentence on any issues other than those five enumerated.” DE 50. Though not
entirely clear, it appears Dalton refers to the five enumerated DE 43 paragraphs. Dalton’s
plea agreement governs Dalton’s general direct/collateral appellate rights. See DE 45 ¶ 8.
                                               1
947, 949–50 (6th Cir. 1981) (holding that a failure to file objections to a magistrate judge’s

recommendation waives the right to appellate review); Fed. R. Crim. P. 59(b)(2)-(3)

(limiting de novo review duty to “any objection” filed); 28 U.S.C. § 636(b)(1) (limiting de

novo review duty to “those portions” of the recommendation “to which objection is made”).

       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 43, ACCEPTS Dalton’s guilty plea, and

           ADJUDGES him guilty of the lone Indictment count;

       2. The Court ADOPTS DE 47, ACCEPTS Evans’s guilty plea, and ADJUDGES

           her guilty of the lone Indictment count;

       3. The Court CANCELS the jury trial in this matter; and

       4. The Court will issue separate sentencing orders.2

       This the 9th day of September, 2019.




2
 At the hearings, Judge Atkins remanded Defendants to USMS custody. See DE 42 at 2;
DE 46 at 2. The Court, thus, need not further address detention, at this time.
                                              2
